Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. Claims 1, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 20100188238) in view of  Sakatani  (US 20170106758).
With regard to claim 1,  Yasuda teaches an integrated circuit, comprising:
a primary supply stage comprising a primary supply node ( node between 20 and 35, Fig. 2), the primary supply stage being configured to deliver a primary supply voltage ( voltage from 102 or 104, Fig. 2) to the primary supply node( node between 20 and 35, Fig. 2);
a secondary supply stage  comprising a secondary supply node ( node between 22 and 37, Fig. 2), the secondary supply stage being configured to deliver a secondary supply voltage ( voltage from 22 when 22 discharges, Fig. 2) to the secondary supply node( node between 22 and 37, Fig. 2); a supply-switching circuit ( e.g., 35, 37, 44, Fig. 2);
a pre-charging circuit  ( e.g., 42, Fig. 2) controllably coupled to the secondary supply node ( e.g., node between 22 and 37, Fig. 2)  ; and 
a volatile memory circuit ( 50, Fig. 2, also see Fig. 4 , 50 includes 64, and [0049] teaches 64 include a RAM , See attached definition of Ram from dictionary.com that RAM is volatile controllably coupled to the primary supply node ( node between 20 and 35, Fig. 2),  and the secondary supply node( node between 22 and 37, Fig. 2) via the supply-switching circuit ( e.g., 35, 37, Fig. 2), wherein the supply-switching circuit ( e.g.,  35, 37, Fig. 2)  is configured to connect a supply of the volatile memory circuit ( e.g., RAM insides the 64 of 50, see Fig. 2, Fig. 4) either to the primary supply node( node between 22 and 35, Fig. 2) in a primary supply mode ( when 35 is closed and at turn on state, primary supply node is connected to 20, Fig. 2), or to the secondary supply node ( node between 22 and 37, Fig. 2)  in a secondary supply mode ( e.g., 22 discharge, Fig. 2), the secondary supply stage being configured to supply the secondary supply node ( node between 22 and 37, Fig. 2)with the secondary supply voltage  ( voltage from 22, Fig. 2) during the primary supply mode ( second supply node is always supplied by 22, when the 35 is closed and in on state, Fig. 2) , wherein the pre-charging circuit ( e.g., 42, Fig. 2)  is configured to generate, in the primary supply mode ( e.g., when 35 is closed and in on state, Fig. 2) , a pre-charging current ( pre-charging current, Fig. 2) and to pass the pre charging current  to the secondary supply node( see [0037] when the input detector detects the input, 35 is set at on state, therefore, the system enter the primary  supply mode, if Vbat less than 3.2V, pre-charging the battery, [0057]).
Yasuda does not teach a pre-charging circuit  controllably coupled to the secondary supply node via the supply switching circuit.
However, Sakatani teaches a pre-charging circuit  ( e.g., 136, Fig. 1) controllably coupled to the secondary supply node ( e.g., node between 126 and L4, Fig. 1,  and 126 is the secondary supply)  via the supply switching circuit ( e.g.,L4,  L3, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Yasuda , to include a pre-charging circuit  controllably coupled to the secondary supply node via the supply switching circuit, as taught by Sakatani, In order to generate a controllable pre-charging circuit 
With regard to claim 13, the combination of Yasuda and Sakatani,  teaches all the limitations of claim 1 . Yusuda further teaches comprising a processor or a controller ( e.g., 44, Fig. 2)
With regard to claim 14, Yasuda teaches an electronic apparatus, comprising an integrated circuit comprising:
a primary supply stage comprising a primary supply node ( node between 20 and 35, Fig. 2), the primary supply stage being configured to deliver a primary supply voltage ( voltage from 102 or 104, Fig. 2) to the primary supply node( node between 20 and 35, Fig. 2);
a secondary supply stage  comprising a secondary supply node ( node between 22 and 37, Fig. 2), the secondary supply stage being configured to deliver a secondary supply voltage ( voltage from 22 when 22 discharges, Fig. 2) to the secondary supply node( node between 22 and 37, Fig. 2); a supply-switching circuit ( e.g., 35, 37, 44, Fig. 2);
a pre-charging circuit  ( e.g., 42, Fig. 2) controllably coupled to the secondary supply node ( e.g., node between 22 and 37, Fig. 2)  ; and 
a volatile memory circuit ( 50, Fig. 2, also see Fig. 4 , 50 includes 64, and [0049] teaches 64 include a RAM , See attached definition of Ram from dictionary.com that RAM is volatile memory) controllably coupled to the primary supply node ( node between 20 and 35, Fig. 2),  and the secondary supply node( node between 22 and 37, Fig. 2) via the supply-switching circuit ( e.g., 35, 37, Fig. 2), wherein the supply-switching circuit ( e.g.,  35, 37, Fig. 2)  is configured to connect a supply of the volatile memory circuit ( e.g., RAM insides the 64 of 50, see Fig. 2, Fig. 4) either to the primary supply node( node between 22 and 35, Fig. 2) in a primary supply mode ( when 35 is closed, primary supply node is connected to 20, Fig. 2), or to the secondary supply node ( node between 22 and 37, Fig. 2)  in a secondary supply mode ( 
Yasuda does not teach a pre-charging circuit  controllably coupled to the secondary supply node via the supply switching circuit.
However, Sakatani teaches a pre-charging circuit  ( e.g., 136, Fig. 1) controllably coupled to the secondary supply node ( e.g., node between 126 and L4, Fig. 1,  and 126 is the secondary supply)  via the supply switching circuit ( e.g.,L4,  L3, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yasuda , to include a pre-charging circuit  controllably coupled to the secondary supply node via the supply switching circuit, as taught by Sakatani, In order to generate a controllable pre-charging circuit for the system, improve the controllability , avoid unnecessary pre-charge action and waste power.
With regard to claim 15, the combination of Yasuda and Sakatani teaches all the limitations of claim 14, Yasuda further teaches the electronic apparatus comprises a mobile telephone  ([0004] mobile phone) or a personal computer.



7 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 20100188238)  and  Sakatani  (US 20170106758) in further view of  Russell (US20120030482A1).
With regard to claim 7,  the combination of Yasuda and Sakatani teaches all the limitations of claim 1,  but not  the volatile memory circuit is configured to retain data at a supply voltage  higher than a minimum voltage for retention of data, and wherein the secondary supply stage is configured to deliver a secondary supply voltage having a value within a range that is between 1.0 and 1.15 times the minimum voltage for retention of data.
However, Russel teaches the volatile memory circuit is configured to retain data ( power mode  with VDD as 0.8V [0015]) at a supply voltage higher than a minimum voltage for retention of data (0.7 V [0015]), and wherein the secondary supply stage is configured to deliver a secondary supply voltage having a value within a range that is between 1.0 and 1.15 times the minimum voltage for retention of data (see the mode with Vdd as 0.8 V which is within 1.15 times of 0.7, [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Claim 1 , to configure the volatile memory circuit to retain data at a supply voltage  higher than a minimum voltage for retention of data, and  configure the secondary supply stage to deliver a secondary supply voltage having a value within a range that is between 1.0 and 1.15 times the minimum voltage for retention of data,  as taught by Russell, in order to set the power supply at a range that can retain the data in the memory while keep the low power operation, maintain the normal operation and save the power consumption at the same time.

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 20100188238) and  Sakatani  (US 20170106758) in further view of  Sim (US20030201673A1).
With regard to claim 8, the combination of Yasuda and  Sakatani  teaches all the limitations of claim 1, but not the primary supply stage comprises: a primary voltage terminal configured to receive a primary voltage; and a primary regulator configured to generate the primary supply voltage from the primary voltage.
However, Sim teaches the primary supply stage comprises: a primary voltage terminal ( e.g., terminal of VCC1, Fig. 4) configured to receive a primary voltage (VCC1, Fig. 2) ; and a primary regulator  ( e.g., 410, Fig. 4) configured to generate the primary supply voltage ( VINT, Fig. 2 from the primary voltage ( VCC1, Fig. 4) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Claim 1 , to configure the primary supply stage to comprise a primary voltage terminal configured to receive a primary voltage; and  configure a primary regulator to generate the primary supply voltage from the primary voltage,  as taught by Sim, in order to use the voltage regulator to convert external supply voltage to an internal operation voltage of memory to satisfy the  operation power condition of the memory and  implement the system function as required.
With regard to claim 9, the combination of Yasuda , Sakatani  and Sim teaches all the limitations of claim 8, Sim further teaches the secondary supply stage comprises:
a secondary voltage terminal ( terminal of VCC2, Fig. 4) configured to receive a secondary voltage ( e.g., VCC2, Fig. 4) ; and a secondary regulator( 430, Fig. 4) configured to generate the secondary supply voltage ( VPP, Fig. 4) from the secondary voltage(VCC2, Fig. 4, at the mode when VCC2 is selected to provide voltage to VPP, Fig. 4) .

10 is  rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 20100188238) , Sakatani  (US 20170106758)   and  Sim (US20030201673A1) in further view of Lopata (US7170197B2)
With regard to claim 10, the combination of Yasuda, Sakatani and Sim teaches all the limitations of claim 9,  Yasuda further teaches  the supply-switching circuit comprises: a third controllable switch (e.g., 35, Fig. 2) coupled between the volatile memory circuit ( e.g., 50, Fig. 2, 64 insides 50 includes RAM) and the primary supply node ( node between 20 and 35, Fig. 2) ; a fourth controllable switch ( e.g., 37, Fig. 2)  coupled between the volatile memory circuit ( e.g., 50, Fig. 2) and the secondary supply node( node between 22 and 37, Fig. 2); and  Sakatani teaches a fifth controllable switch ( e.g., L3, Fig. 1) ,  coupled between the secondary supply node ( node between 126 and L4, Fig. 1) and the pre-charging circuit ( 136, Fig. 1).
The combination of Yasuda, Sakatani and Sim does not teach a first controllable switch coupled between an input terminal of the secondary regulator and the primary voltage terminal  and  a second controllable switch coupled between the input terminal of the secondary regulator and the secondary voltage terminal.
However, Lopata teaches a first controllable switch ( e.g., Q1, Fig. 2) coupled between an input terminal of the secondary regulator ( 114, Fig. 2 see col 2, line 30-35 teaches the output of 114 is regulated voltage )  and the primary voltage terminal ( Vcc1, Fig. 2) a second controllable switch ( e.g., Q2, Fig. 2)  coupled between the input terminal of the secondary regulator ( e.g., 114, Fig. 2) and the secondary voltage terminal ( Vcc2, Fig. 2). ( Fig. 6 also teaches similar structure with switch in 624 and voltage regulator as 642).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Claim 9 , to  configure a first controllable switch  to be coupled between an input terminal of the secondary regulator and the primary voltage terminal  and  a second controllable switch  to be coupled between the input terminal of the secondary regulator and the secondary voltage terminal,   as .


  Allowable Subject Matter 
6. Claims 2-6,   11-12, 16,  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Regard to claims 2 and 16, the prior art of record ( Iwata ( JP2013120607A) ) teaches  wherein the pre-charging circuit comprises a replica circuit(PRE, Fig. 1 of Iwata)  that has an identical configuration as at least one portion of the volatile memory circuit( see PRE is the same as MC, Fig. 1 of Iwata), the replica circuit being configured to generate a replica current ( current from PRE, Fig. 1 of Iwata)
However, the prior art of record fails to teach or suggest  wherein the pre-charging circuit is configured to generate, in the primary supply mode, a pre-charging current from the replica current, the pre-charging current being representative of a current passed by the volatile memory circuit in the secondary supply mode in combination with other limitations of the claim.
Regard to claims 3-6, they depend on claim 2. 
With regard to claim 11, the prior art of records fails to teach or suggest the second controllable switch and the fourth controllable switch are configured to be open during the primary supply mode, and wherein the first controllable switch, the third controllable switch, and the fifth controllable switch are configured to be closed during the primary supply mode in combination with other limitations of the claim.
With regard to claim 12, the prior art of record fails to teach or suggest wherein the second controllable switch and the fourth controllable switch are configured to be closed during the secondary supply mode, and wherein the first controllable switch, the third controllable switch, and the fifth controllable switch are configured to be open during the secondary supply mode in combination with other limitations of the claim..
7. Claims 17-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
With regard to claim 17,  the prior art of record (e.g., Yasuda, Iwata) teaches a method for supplying power to an integrated circuit comprising a primary supply stage ( 102 or 103, Fig. 2 of Yasuda)having a primary supply node( node between 20 and 35, Fig. 2 of Yasuda), a secondary supply stage ( 22, Fig. 2 of Yasuda)having a secondary supply node( e.g., node between 22 and 37, Fig. 2 of Yasuda), and a volatile memory circuit( 50, Fig. 2 of Yasuda, also see Fig. 4 , 50 includes 64, and [0049] teaches 64 include a RAM , See attached definition of Ram from dictionary.com that RAM is volatile memory) , the method comprising: delivering a primary supply voltage ( voltage from 20, Fig. 2 of Yasuda)to the volatile memory circuit  ( e.g., 110, Fig. 2 of Yasuda) during a primary supply mode ( supply from 20, when 35 is closed Fig. 2 of Yasuda) , wherein the primary supply mode comprises:
passing, during a pre-charging phase, a replica current through a replica circuit (PRE, Fig. 1 of Iwata)  that is connected to the secondary supply node ( VDD, Fig. 1 of Iwata), the replica circuit having an identical configuration as at least one portion of the volatile memory circuit ( see PRE is the same as MC, Fig. 1 of Iwata); passing the pre-charging current  ( e.g., 42, Fig. 2 of Yasuda) to the secondary supply node ( node between 22 and 37, Fig. 2 of Yasuda)  ;  delivering a secondary supply voltage ( voltage from 22,  Fig. 2 of Yasuda))to the volatile memory circuit ( e.g., 50, Fig. 2 of Yasuda) during the secondary supply mode( discharge the 22, Fig. 2 of Yasuda)); and delivering the secondary supply voltage ( voltage from 22,  Fig. 2 of 
However, the prior art of record fails to teach or suggest generating a pre-charging current from the replica current, the pre-charging current being representative of a current passed by the volatile memory circuit in a secondary supply mode; in combination with other limitations of the claim.
Regard to claims 18-20, they depend on claim 17.

Response to Arguments
8.Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pecorari ( US20180331569A1) teaches about a pre-charge circuit besides two power sources
Matsui (US 20080222436) teaches about a power regulator with primary and backup power supply voltage.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.